[FORM OF SERIES C SENIOR SECURED CONVERTIBLE NOTE] THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iv) AND 21(a) HEREOF.THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iv) OF THIS NOTE. Earth Biofuels, Inc. Series C Senior Secured Convertible Note Original Issuance Date:July 24, 2006 Exchange Date:[ ], 200[_] Original Principal Amount: U.S. $13,235,000 FOR VALUE RECEIVED, Earth Biofuels, Inc., a Delaware corporation (the "Company"), hereby promises to pay to the order of CASTLERIGG PNG INVESTMENTS LLC or registered assigns ("Holder") the amount set out above as the Original Principal Amount (as reduced pursuant to the terms hereof pursuant to redemption, conversion or otherwise, and as increased to include the amount of any Capitalized Interest (as defined below), the "Principal") when due, whether upon the Maturity Date (as defined below), acceleration, redemption or otherwise (in each case in accordance with the terms hereof) and to pay interest ("Interest") on any outstanding Principal at the applicable Interest Rate from the Redemption Expiration Date (as defined below) until the same becomes due and payable, whether upon an Interest Date (as defined below), any Redemption Date or the Maturity Date or acceleration, conversion, redemption or otherwise (in each case in accordance with the terms hereof).This Series C Senior Secured Convertible Note (including all Series C Senior Secured Convertible Notes issued in exchange, transfer or replacement hereof, this "Note") is issued in exchange for a portion of the Amended and Restated Senior Secured Exchangeable Convertible Note, amended as of June 26, 2008 (the “Existing Holder Note”), issued by the Company in the original principal amount of $87,000,000 to the Holder which amended, supplemented, modified and completely restated and superseded the Senior Convertible Note, dated as of July 24, 2006 issued by the Company in the amount of $43,500,000 to Castlerigg Master Investments Ltd. which was assigned to the Holder pursuant to an Assignment Agreement dated as of June 25, 2008, by and between Castlerigg Master Investments Ltd., as assignor and Castlerigg PNG Investments LLC, as assignee, as described in the Amendment and Exchange Agreement (defined below).This Note is one of an issue of Series C Senior Secured Convertible Notes issued pursuant to the Amendment and Exchange Agreement dated as of date set out above as the Exchange Date (the "Exchange Date") by and between the Buyer (as defined in the Amendment and Exchange Agreement) and the Company (the "Amendment and Exchange Agreement") (collectively, the "Notes" and such other Series C Senior Secured Convertible Notes, the "Other Notes").Certain capitalized terms used herein are defined in Section 31. (1)PAYMENTS OF PRINCIPAL.a) On the Maturity Date, the Company shall pay to the Holder an amount representing all outstanding Principal, accrued and unpaid Interest and accrued and unpaid Late Charges on such Principal and Interest (the “Maturity
